          Case 4:20-cv-05883-JSW Document 114 Filed 03/16/21 Page 1 of 2



 1    Brian J. Stretch, SBN 163973                  Jesse Bless (pro hac vice)
      bstretch@sidley.com                           jbless@aila.org
 2    Naomi Igra, SBN 269095                        AMERICAN IMMIGRATION LAWYERS
 3    naomi.igra@sidley.com                         ASSOCIATION
      SIDLEY AUSTIN LLP                             1301 G Street, Suite 300
 4    555 California Street, Suite 2000             Washington, D.C. 20005
      San Francisco, CA 94104
 5    Telephone: +1 415 772 1200                    Samina M. Bharmal (pro hac vice)
      Facsimile: +1 415 772 7400                    sbharmal@sidley.com
 6                                                  SIDLEY AUSTIN LLP
 7                                                  1501 K Street NW
                                                    Washington, DC 20005
 8                                                  Telephone: +1 202 736 8000
                                                    Facsimile: +1 202 736 8711
 9    Attorneys for Plaintiffs
10
                                   UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                             OAKLAND
13
     IMMIGRANT LEGAL RESOURCE CENTER;               Case No. 4:20-cv-05883-JSW
14   EAST BAY SANCTUARY COVENANT;
     COALITION FOR HUMANE IMMIGRANT                 NOTICE OF WITHDRAWAL OF
15   RIGHTS; CATHOLIC LEGAL IMMIGRATION             SAMINA M. BHARMAL AS COUNSEL
     NETWORK, INC.; INTERNATIONAL                   FOR PLAINTIFFS
16   RESCUE COMMITTEE; ONEAMERICA;
     ASIAN COUNSELING AND REFERRAL                  Assigned to Hon. Jeffrey S. White
17   SERVICE; ILLINOIS COALITION FOR
     IMMIGRANT AND REFUGEE RIGHTS,                  JURY TRIAL DEMANDED
18
                    Plaintiffs,
19
            v.
20
     CHAD F. WOLF, under the title of Acting
21   Secretary of Homeland Security; U.S.
     DEPARTMENT OF HOMELAND SECURITY;
22   KENNETH T. CUCCINELLI, under the title of
     Senior Official Performing the Duties of the
23   Deputy Secretary of Homeland Security; U.S.
     CITIZENSHIP & IMMIGRATION SERVICES,
24

25
                            Defendants.
26

27

28

                        NOTICE OF WITHDRAWAL FOR SAMINA M. BHARMAL,
                                   CASE NO. 4:20-CV-05883-JSW
          Case 4:20-cv-05883-JSW Document 114 Filed 03/16/21 Page 2 of 2



 1          PLEASE TAKE NOTICE THAT the undersigned requests that Samina M. Bharmal, be

 2   withdrawn as counsel for Plaintiffs Immigrant Legal Resource Center (“ILRC”), East Bay Sanctuary

 3   Covenant (“EBSC”), Coalition for Humane Immigrant Rights (“CHIRLA”), Catholic Legal

 4   Immigration Network, Inc. (“CLINIC”), International Rescue Committee (“IRC”), OneAmerica,

 5   Asian Counseling and Referral Service (“ACRS”), and Illinois Coalition for Immigrant and Refugee

 6   Rights (“ICIRR”). All other attorneys from Sidley Austin will continue to represent Plaintiffs.

 7

 8                                                       Respectfully submitted,
 9    DATE: March 16, 2021                               /s/ Samina M. Bharmal
10
      Jesse Bless (pro hac vice)                         Brian J. Stretch, SBN 163973
11    jbless@aila.org                                    bstretch@sidley.com
      AMERICAN IMMIGRATION LAWYERS                       Naomi Igra, SBN 269095
12    ASSOCIATION                                        naomi.igra@sidley.com
      1301 G Street, Suite 300                           SIDLEY AUSTIN LLP
13    Washington, D.C. 20005                             555 California Street, Suite 2000
14                                                       San Francisco, CA 94104
                                                         Telephone: +1 415 772 1200
15                                                       Facsimile: +1 415 772 7400

16                                                       Samina M. Bharmal (pro hac vice)
                                                         sbharmal@sidley.com
17                                                       SIDLEY AUSTIN LLP
18                                                       1501 K Street NW
                                                         Washington, DC 20005
19                                                       Telephone: +1 202 736 8000
                                                         Facsimile: +1 202 736 8711
20
                                                         Attorneys for Plaintiffs
21

22

23

24

25

26

27

28
                                               1
                       NOTICE OF WITHDRAWAL FOR SAMINA M. BHARMAL,
                                  CASE NO. 4:20-CV-05883-JSW
